Title: From Benjamin Franklin to the Pennsylvania Assembly Committee of Correspondence, 10 June 1766
From: 
To: 


Gentlemen,
London, June 10. 1766
I wrote to you pretty fully by the April Packet. The Parliament have since been continually agitating the Affairs of America, which has oblig’d us to constant Attendance. All the new Regulations I mention’d as like to take place, are now carried into Acts, except that relating to the Portugal Trade, which, together with the Paper Currency, is postpon’d, but I should have little doubt of their being obtain’d another Year if this Ministry continues, and no farther Imprudencies appear in America to exasperate Government here against us. The present have incurr’d a good deal of Abuse from the Opposition, for the Favour they have shown us; and great Advantages will be taken of them next Session if that Favour should not appear to have been properly received.
With this I send you Copies of two of the Acts relating to America, and I congratulate you on the Reduction of Duties by another, not yet printed, and on the Establishment of Free Ports which I hope will prove so useful as that more may be obtained, some on the Continent.
Mr. Jackson, by his close Attendance in Parliament and with the Ministry, has been exceedingly serviceable to us; and is likely to be soon in a Station that will give him still more Weight, if it continues. But all ministerial Dispositions are extreamly fluctuating. The Duke of Grafton has lately quitted the Ministry; and Mr. Conway, who was Secretary of State for the Southern Department, which included America, is now gone into the Northern, and the Duke of Richmond is made Secretary for the Southern. America is now to be a separate Department, and Lord Dartmouth, first of the Board of Trade, is to have it: But all is yet unsettled, and all American Affairs, even the Granting of Lands, are now at a stand, and will probably be so for some time, ’till the Season of Business returns. The frequent Changes that have happened, and the general Opinion even among the Ministers themselves, that more will happen, disposes People generally to lie awhile upon their Oars; till the Ministry have so establish’d themselves, as that they can afford Attention to Affairs, which not being of national Concern they think may well be postpon’d: And indeed ’tis a kind of Labour in vain to attempt making Impressions on such moveable Materials; ’tis like writing on the Sands in a windy Day.
As to myself, finding a Summer Journey, to which I have been so many Years accustomed, and which I omitted last Year, necessary to my Health, of late sensibly impair’d, I am about to make a little Tour for Six or Eight Weeks, which I hope will re-establish it. At my Return I shall apply myself diligently to what concerns the Interests of our Province; and if the present Ministry should be confirmed, as I sincerely pray they may, I hope another Winter will bring our Affairs all to a happy Conclusion. At least I think they may be put in such Train as that my Continuance here will be no longer necessary, and I now request that I may have leave to return in the Spring.
By all Accounts there is great Prospect that the Peace of Europe will not soon be disturbed. France is said to be perfectly well-dispos’d to be quiet, and Spain too much disturb’d with internal Commotions to prosecute its Views on Portugal. Commerce and Manufactures engross the Attention of other States; and the Empress of Russia is bent on increasing the Population of her Country, improving its Laws and farther refining its Manners. The King of Prussia too, tho’ frequent in reviewing his Troops, seems rather intent on repairing the Damages of the last War, than projecting new ones. So that we may reasonably expect a Tranquility of some Duration.
Be pleased to present my best Respects and Duty to the Assembly, and believe me, with sincere Esteem, Gentlemen, Your most obedient humble Servant
B Franklin
Committee of Correspondence.
